[vgrlogo.jpg]





February 22, 2012


Mr. Richard J. Lampen
Vector Group Ltd.
100 SE 2nd Street; 32nd Floor
Miami, FL 33131


Dear Dick:


This letter agreement constitutes an amendment to the Employment Agreement dated
as of January 27, 2006 (the “Agreement”), by and between Vector Group Ltd., a
Delaware corporation (together with its successors and assigns, the "Company"),
and Richard J. Lampen (the "Executive"). The Company and Executive wish to amend
the Agreement as set forth below. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed thereto in the Agreement.


A.    The Agreement is amended in the following respects:


Section 3(b) of the Agreement is deleted and replaced by the following:


(b) Annual Incentive Compensation. During the Employment Period, the Executive
shall be entitled to participate in the Company's Senior Executive Incentive
Compensation Plan (together with any amendments thereto, the "Plan"), including
any predecessor or successor plan thereto, commencing with the calendar year
ending December 31, 2006, and be eligible to receive an annual bonus ("Bonus
Amount") based on a target bonus opportunity of 33.3% of Base Salary for periods
ending before January 1, 2012 and a bonus opportunity of 50% of Base Salary for
periods beginning after December 31, 2011. Bonus payments shall be subject to
compliance with performance goals determined by the Compensation Committee of
the Board in accordance with the Plan.
 
B.    This letter agreement constitutes an amendment to and a modification of
the Agreement and shall for all purposes be considered a part of the Agreement.
Except as amended hereby, the Agreement is confirmed and ratified in all
respects and shall remain in full force and effect.


    










--------------------------------------------------------------------------------

Mr. Richard J. Lampen
February 22, 2012
Page 2



Please indicate your agreement with the foregoing by countersigning two copies
of this letter agreement in the space provided below and returning one of such
copies to us.


Very truly yours,


VECTOR GROUP LTD.






By: /s/ J. Bryant Kirkland III     
J. Bryant Kirkland III
Vice President and Treasurer








The foregoing letter agreement
is consented and agreed to as
of the date first above written.






By:     /s/ Richard J. Lampen     
Richard J. Lampen




